Case: 12-136    Document: 12     Page: 1    Filed: 11/26/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate~ (!Court of ~eaI~
       for !be jfeberaI (!Circuit
        IN RE PRINCETON DIGITAL IMAGE
                 CORPORATION,
                   Petitioner.


               Miscellaneous Docket No. 136


On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
11-CV-0039, Judge James Rodney Gilstrap.


                       ON MOTION


                        ORDER

    Upon consideration of Princeton Digital Image Corpo-
ration's unopposed motion to withdraw Timothy N. Trop
as counsel,

    IT Is ORDERED THAT:

   The motion is granted.
Case: 12-136    Document: 12    Page: 2   Filed: 11/26/2012




IN RE PRINCETON DIGITAL IMAGE                           2

                                  FOR THE COURT


                                  /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk

s19